IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                              :   No. 1862 Disciplinary Docket No. 3
                                               :
 JOSEPH A. GEMBALA, III                        :   No. 21 DB 2012
                                               :
 PETITION FOR REINSTATEMENT                    :   Attorney Registration No. 44063
                                               :
                                               :   (Philadelphia)




                                       ORDER


PER CURIAM

       AND NOW, this 21st day of June, 2022, the Petition for Reinstatement is

GRANTED. Petitioner is ordered to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).